1
2
3
4
5
6
7
8
                           UNITED STATES DISTRICT COURT
9
                         CENTRAL DISTRICT OF CALIFORNIA
10
11    BOBBY WILSON,
                                               Case No. CV 18-5790-AB (GJS)
12                 Petitioner
13           v.                                 JUDGMENT
14    SHERMAN STEWART,
15                 Respondent.
16
17         Pursuant to the Court’s Order: Dismissing Action With Prejudice; and
18   Denying a Certificate of Appealability,
19
20         IT IS ADJUDGED that the above-captioned case is dismissed with prejudice.
21
22
     DATED: October 8. 2018.
23
24                                         _______________________________
25                                         ANDRÉ BIROTTE JR.
                                           UNITED STATES DISTRICT JUDGE
26
27
28
